             Entered on Docket September 16, 2019

                                                                 Below is the Order of the Court.



                                                                _____________________
                                                                Mary Jo Heston
                                                                U.S. Bankruptcy Judge
                                                                (Dated as of Entered on Docket date above)




       ________________________________________________________________




Form odsm
                                   UNITED STATES BANKRUPTCY COURT
                                        Western District of Washington
                                            1717 Pacific Avenue
                                                 Suite 2100
                                             Tacoma, WA 98402

                                              Case No.: 19−42748−MJH
                                                     Chapter: 7

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Whispering Pines TR
   Centralia, WA 98531
Social Security / Individual Taxpayer ID No.:

Employer Tax ID / Other nos.:
  83−6649113


                                           ORDER DISMISSING CASE

This matter having come before the Court and based on a review of the records and files herein, it is

ORDERED that this case is dismissed due to:

   The debtor's failure to file required schedules.
   The debtor's failure to pay the filing fee.
   The debtor's failure to attend the meeting of creditors.
   The debtor's failure to comply with a show cause order.
   The debtor's failure to meet minimum filing requirements.
   Other:

Any unpaid fees remain due and owing to the Clerk of the Bankruptcy Court.

                                                   ///End of Order///


        Case 19-42748-MJH           Doc 10      Filed 09/16/19          Ent. 09/16/19 12:07:49        Pg. 1 of 1
